DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the prior art and reconsideration after the arguments filed, the claims 1-23 are found allowable and are allowed. The recitations: “wherein the panel latch is pivotable about an axis with respect to the at least one panel so that it moves between a stowed orientation substantially below a walk surface of the platform floor and a latching orientation to engage the attachment structure” of claim 1, and “wherein the panel latch is pivotable about an axis with respect to the at least one panel so that it moves between a stowed orientation substantially below a walk surface of the platform floor and a latching orientation to engage the attachment structure” of claim 12, and “wherein the panel latch is pivotable with respect to the at least one panel so that it moves between a stowed orientation and a latching orientation to engage the attachment structure due to a weight imbalance of the latch that causes a first moment in a first rotational direction when the at least one panel is in the first position and a second moment in a second rotational direction opposite the first rotational direction when the at least one panel is in the second position” for claim 14 and “wherein the latch has a weight imbalance that tends to maintain the latch in a latching orientation engaging said attachment structure when said panel is in the raised position and rotates the latch into a stowed orientation when said panel is moved into said lowered position” for claim 20; reads over the prior art, where applicant’s arguments were found persuasive, specifically, the closest prior art Melton (20150034418) exhibits a mechanism that simultaneously releases all access panels from their open positions by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                    
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634